DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jenkins (US 20090217882).
In re claims 1, 13, and 19-20, Jenkins discloses a method of making absorbent granules, the method comprising: mixing activated carbon with a liquid and a binder to form a slurry [0021-0022]; applying the slurry to particles of absorbent core material to at least partially coat the particles of the absorbent core material with a first distinct layer comprising the activated carbon [0076]; and applying a clumping agent to the first distinct layer to at least partially coat the first distinct layer with a second distinct layer comprising the clumping agent [0096].
In re claim 2, with reference to [0020], Jenkins discloses drying the absorbent granules to form dried granules.
In re claim 3, with reference to [0062], Jenkins discloses separating a portion of the dried granules from the remainder of the dried granules, wherein the portion has sizes within a predetermined size range.
In re claims 4 and 14, with reference to [0101], Jenkins discloses clumping agent comprises sodium bentonite, and the second distinct layer consists essentially of the sodium bentonite.
In re claims 5 and 15, with reference to [0021], Jenkins discloses the first distinct layer consists essentially of the activated carbon.
In re claims 6 and 16, with reference to [0080], Jenkins discloses the absorbent core material consists essentially of at least one of a clay or expanded perlite.
In re claims 7 and 17, with reference to [0096], Jenkins discloses the second distinct layer is an outermost layer of the absorbent granules.
In re claims 8 and 18, with reference to [0080], Jenkins discloses the absorbent core material is an agglomerate that comprises clay and is substantially free of activated carbon and substantially free of bentonite.
In re claim 9, with reference to [0095], Jenkins discloses the binder comprises a hydrocolloid.
In re claim 10, with reference to [0114], Jenkins discloses at least one step selected from the group consisting of the applying of the slurry to the particles of the absorbent core material and the applying of the clumping agent to the first distinct layer is performed in a rotary coating machine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 20090217882).
In re claim 11, Jenkins discloses the invention as claimed however does not expressly disclose the steps of first mixing the binder in the liquid to form a solution and then adding a powder comprising the activated carbon to the solution with stirring to produce the slurry. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have mixed the composition in any suitable manner including using the claimed steps in order to combine the ingredients needed to create the claimed slurry. 
In re claim 12, with reference to [0096], Jenkins discloses the clumping agent is applied as a spray or addition, Jenkins also discloses the use of bentonite powder as well as a powder applied to the first distinct layer [0255]. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have applied the clumping agent as a powder in order to form the absorbent granule as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L BARLOW/Primary Examiner, Art Unit 3644